Citation Nr: 0625304	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  02-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Los Angeles, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for PTSD, and assigned a 
disability rating of 30 percent.  In a March 2002 rating 
decision, the RO increased the initial rating to 50 percent.  
The veteran has continued his appeal, and is seeking an 
initial rating in excess of 50 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From November 6, 2000, the veteran's PTSD has been 
manifested by occupational and social impairment, with 
irritability and depression, but without impairment of 
speech, memory, or thought, and with some retained ability to 
maintain effective relationships.


CONCLUSION OF LAW

From November 6, 2000, the veteran's PTSD has not met the 
criteria for a rating in excess of 50 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt 


of an application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in 
September 2001.  That notice informed the veteran of the type 
of information and evidence that was needed to substantiate a 
claim for a higher rating for a service-connected disability.  
The notice did not inform the veteran of the type of evidence 
necessary to establish an effective date for any rating 
increase that was granted.

Despite the inadequacy of the VCAA notices as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board herein denies a higher rating for PTSD.  
As no rating increase is granted, the RO will not be 
assigning an effective date for any rating, and there is no 
possibility that the veteran will be prejudiced by lack of 
notice with regard to the establishment of effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran appealed the initial 30 percent rating that the 
RO assigned for his PTSD, and continued his appeal after the 
RO increased the initial rating to 50 percent.  The Board 
will consider the evidence for the entire period since the 
November 6, 2000, effective date of the grant of service 
connection, and will consider whether staged ratings are 
warranted.

Under the rating schedule, the criteria for ratings of 
50 percent or higher for mental disorders, including PTSD, 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  ..................... 100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ............................ 50 
percent

38 C.F.R. § 4.130.

The veteran has been in VA outpatient treatment for PTSD 
since 2000, and he has had several VA mental health 
examinations since then.  The treatment notes and examination 
reports show that many of his symptoms have been fairly 
consistent since 2000.  The veteran has frequent nightmares, 
intrusive memories, and flashbacks of his World War II combat 
experiences.  He has trouble sleeping, and awakens several 
times at night.  He feels detached and estranged from people.  
He is irritable, and he argues with his wife.  The veteran 
and his wife sleep in separate beds because he thrashes in 
his sleep, particularly during nightmares, and he would 
strike and bruise his wife when they slept in the same bed.  
He has a chronically depressed mood, and he has crying 
spells.  He avoids crowds, although he does drive and leave 
his house by himself.  Most of the treatment and examination 
records show no impairment of the veteran's memory, 
concentration, thought process, or ability to tend to daily 
needs.

The veteran's treatment has included medication for anxiety.  
Mental health practitioners have proposed additional 
medications for depression and nightmares, but the veteran 
has been reluctant to take them.  He has reported that he 
worked after service in family-owned and self-owned 
upholstery businesses.  He retired in 1978.  He lives with 
his wife.  They do not have children.

Some manifestations of the veteran's PTSD appear somewhat 
varied in intensity in different reports from treatment and 
examinations and statements from the veteran.  The veteran 
has reported suicidal ideation on a few occasions, but more 
often has indicated that he did not have suicidal ideation.  
Similarly, he was noted hypervigilance and paranoia, but has 
noted these symptoms fairly infrequently.  In a June 2002 
statement, the veteran asserted that he has no friends, and 
is unable to hold a job, because of his PTSD symptoms, 
particularly his irritability and temper.  A VA psychiatrist 
who has treated the veteran in recent years repeatedly noted 
that, despite the veteran's PTSD and anxiety, he was able to 
have meaningful interpersonal relationships and some 
involvement in activities.  In November 2004, that 
psychiatrist wrote that it would be difficult for the veteran 
to obtain and sustain employment due to the severity of his 
PTSD.  Other VA mental health professionals have opined that 
the veteran was unemployable due to a combination of physical 
and psychological impairment.  Between 2001 and 2006, mental 
health professionals have assigned Global Assessment of 
Functioning (GAF) scores related to the veteran's PTSD 
ranging from 35 to 70, with the scores fluctuating over time, 
and not forming an upward or downward trend.

The evidence indicates that the veteran's PTSD negatively 
affects his interpersonal functioning, but not to the point 
of eliminating effective relationships.  Mental health 
professionals have concluded that his PTSD would make it 
difficult for him to work, but they have not found that his 
PTSD alone makes him unable to work.  The veteran has 
considerable problems with depression and irritability, but 
he is not significantly impaired in speech, memory, or 
concentration.  Overall, the affects of the veteran's PTSD 
appear to be more consistent with the criteria for a 50 
percent rating than those for a 70 percent rating.  
Therefore, the Board denies the appeal for a higher rating.  
As the veteran's PTSD does not warrant a rating higher than 
50 percent at any time since service connection became 
effective, there is no basis to assign staged ratings.


	(CONTINUED ON NEXT PAGE)


ORDER

For all periods from November 6, 2000, forward, a disability 
rating in excess of 50 percent for PTSD is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


